United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 97-1022
                                     ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Northern District of Iowa.
Kenneth A. Frazier, also known as      *
Kenneth A. Frazier, Sr.,               *     [UNPUBLISHED]
                                       *
            Appellant.                 *
                                  ___________

                          Submitted: December 12, 1997
                              Filed: December 24, 1997
                                   ___________

Before McMILLIAN, BEAM, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

        Kenneth A. Frazier appeals his 188-month sentence imposed by the district
court,1 following his unconditional guilty plea to one count of possessing with intent to
distribute methamphetamine. Counsel has filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), and was granted leave to withdraw; Frazier did not
avail himself of the opportunity to file a pro se supplemental brief. We affirm.


      1
        The Honorable Donald E. O&Brien, United States District Judge for the Northern
District of Iowa.
        Frazier seeks to challenge the district court&s denial of his motion to suppress.
By unconditionally pleading guilty, however, Frazier has waived his right to appeal the
search and seizure issues. See United States v. McNeely, 20 F.3d 886, 888 (8th Cir.)
(per curiam) (valid guilty plea waives all nonjurisdictional defects and defenses), cert.
denied, 513 U.S. 860 (1994). Any claim of ineffective assistance of counsel relating
to his guilty plea is more appropriately resolved in a 28 U.S.C. § 2255 proceeding. See
United States v. Logan, 49 F.3d 352, 361 (8th Cir. 1995).

        Having carefully reviewed the record, we find no other nonfrivolous issue for
appeal. See Penson v. Ohio, 488 U.S. 75, 80 (1988). We remind counsel, however,
of their obligation in filing an Anders brief. Such a brief must be done as an advocate
for the appellant, not the government, and should refer to anything in the record that
might arguably support the appeal. See Evans v. Clarke, 868 F.2d 267, 268 (8th Cir.
1989).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-